4:21-cv-03042-RGK-PRSE Doc # 59 Filed: 09/10/21 Page 1 of 1 - Page ID # 190




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                                4:21CV3042

                  Plaintiff,
                                                             ORDER
     vs.

BRAD JOHNSON, et al.,

                  Defendants.


    IT IS ORDERED:

    1. Plaintiff’s motion to serve another set of interrogatories (Filing 55) is
       granted. Plaintiff is authorized to serve one additional set of interrogatories
       on Defendant Brad Johnson for the limited purpose stated in Plaintiff’s
       supporting brief (Filing 56).

    2. Plaintiff’s motion for extension of time (Filing 57) is granted. Plaintiff
       shall have until October 18, 2021, to file an amended complaint.

    Dated this 10th day of September 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
